Citation Nr: 1739523	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-03 757	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York
 
 
THE ISSUES
 
Entitlement to a rating in excess of 20 percent for iridodialysis of the right eye with traumatic cataract. 
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from December 1970 to December 1973. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified in May 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
In August 2015, during the pendency of appeal, VA granted entitlement to a 20 percent rating for right eye iridodialysis with traumatic cataract, effective January 27, 2010, the date the increased rating claim was received. That award constitutes only a partial grant of the benefit sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board. See AB v. Brown, 6 Vet. App. 35 (1993).
 
The issues of entitlement to special monthly compensation for a cosmetic disfigurement of the right eye, and whether a January 1974 rating decision was clearly and unmistakably erroneous in the assignment of an initial 10 percent rating for a traumatic right eye cataract were raised by the record in a January 2013 statement. The appellant has also raised the issue of entitlement to service connection for a headache disorder secondary to vision problems.  Those issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration.  
 
 

FINDING OF FACT
 
The Veteran's right eye iridodialysis with traumatic cataract has been manifested by best corrected visual acuity at 20/200, and with an average contraction of the visual field 37.25 degrees. 
 
CONCLUSION OF LAW
 
The criteria for a 30 percent rating for right eye iridodialysis with traumatic cataract have been met. 38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.383, 4.1, 4.7, 4.14, 4.25, 4.75, 4.76, 4.77, 4.79, 4.84, 4.85, Diagnostic Codes 6000-6009, 6061-6066 and 6080 (2016).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The Veteran asserts that a right eye iridodialysis with traumatic cataract is productive of symptomatology which is sufficiently severe to warrant a 30 percent rating. The Veteran was first granted service connection for a right eye disability, in January 1974, and assigned a 10 percent rating, effective in December 1973. The Veteran's claim for entitlement to an increased rating was received January 27, 2010. In August 2010, VA continued the 10 percent rating, and the Veteran appealed. 
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
The Veteran's right eye disability is rated under Diagnostic Code 6000, for choiroidopathy, including uveitis, initis, cyclitis, and choroiditis. 38 C.F.R. § 4.79, Diagnostic Code 6000. Under regulations which went into effect on December 10, 2008, an eye injury is to be evaluated on the basis of either visual impairment due to the particular condition or incapacitating episodes, whichever results in a higher evaluation. 38 C.F.R. § 4.79, Diagnostic Codes 6000-6009. 

An incapacitating episode is defined as "a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider." Id. at Note 1. 

The Veteran has not alleged at any time that he has been prescribed bed rest by a healthcare provider, there is no indication of any prescribed bed rest in his medical records, and the July 2015 VA examiner specifically noted that the Veteran did not have any incapacitating episodes. The Board therefore finds that further consideration under the criteria for incapacitating episodes is not warranted.
 
Impairment of central visual acuity is evaluated from 0 to 100 percent under Diagnostic Codes 6061-6066. 38 C.F.R. § 4.79. When a loss of vision in one eye is 20/40 or better, vision in the other eye must be 20/50 or worse to warrant a compensable rating of 10 percent. Id. For a 20 percent rating when one eye is 20/40, the other eye must be at least 20/200. Id. The rating assigned is to be based on the best distant vision obtainable after best correction by corrective lenses. 38 C.F.R. § 4.76.

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080. Visual field impairment is measured using 38 C.F.R. § 4.76a, Table III. The normal visual field extent at the eight principal meridians totals 500 degrees. The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III. The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500. The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes. 38 C.F.R. § 4.76a.
 
Under Diagnostic Code 6080, a 10 percent rating is assigned for unilateral remaining field of 16 to 60 degrees; or unilateral loss of the superior, interior, nasal, or temporal halves of the visual field. A 20 percent rating is assigned for unilateral remaining field of 6 to 15 degrees. A 30 percent rating is assigned for bilateral remaining field of 31 to 45 degrees; unilateral concentric contraction of 5 degrees; bilateral loss of the inferior or temporal halves of the visual field; and homonymous hemianopsia. 38 C.F.R. § 4.85, Diagnostic Code 6080.

The evaluation for visual impairment is determined when both decreased visual acuity and visual field defect are present. The visual acuity and visual field defect (expressed as a level of visual acuity) must be separately evaluated and then combined under the provisions of 38 C.F.R. § 4.25. 38 C.F.R. § 4.77 (c). The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under Diagnostic Code 7800) if they do not overlap with ratings already assigned. 38 C.F.R. §§ 4.14, 4.75(d).
 
When only one eye is service-connected, as is the case here, the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment. 38 C.F.R. § 4.75 (c). 

The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye. Id. 

Compensation is payable for the combination of a service-connected and nonservice-connected eye disability only when the impairment of vision in each eye is rated at a visual acuity of 20/200 or less or has a peripheral field of vision of 20 degrees or less. 38 C.F.R. § 3.383 (a)(1). As the Veteran's nonservice-connected left eye has not been shown to have visual acuity of 20/200 or field of vision of 20 degrees or less at any time during the appeal, this regulation is not applicable.
 
Here, the Veteran has asserts that he suffers from a very severe loss of right eye vision that is not correctable with glasses. For the reasons provided below, the Board finds that the Veteran's right eye pathology warrants a 30 percent rating. 
 
In July 2015, the Veteran was provided a VA examination with regard to his right eye disability. The examiner indicated that the Veteran's visual acuity in the right eye was 20/200 uncorrected, near and at distance, and 20/100 corrected near and at distance. The examiner reported that the Veteran's visual fields were 52 degrees temporally, 38 degrees down temporally, 32 degrees down, 31 degrees down nasally, 35 degrees nasally, 35 degrees up nasally, 35 degrees up, and 40 degrees up temporally.
 
A September 2015 VA treatment note indicated that the Veteran's corrected right eye vision was 20/200. The treating ophthalmologist observed that the Veteran's right eye vision could not be corrected with glasses. 
 
The July 2015 examiner did not explain why the Veteran's right eye vision was reported to be improved when "corrected." As the VA treatment records show that glasses do not improve the Veteran's eye sight, it is not clear what the July 2015 examiner meant in finding that the Veteran's right eye vision was correctable to 20/100. As the record is equivocal as to the actual corrected right eye visual acuity, the Board finds that the evidence is at lease in equipoise as to whether the correct measurement is 20/200 or 20/100. Thus, the Board will resolve reasonable doubt in favor of the Veteran and find that his right eye vision acuity is 20/200. 
 
As the Veteran's left eye is not service-connected, his left eye vision is considered to be 20/40 for rating purposes. 38 C.F.R. § 4.75 (c). As such, the Veteran's iridodialysis of the right eye with traumatic cataract warrants a 20 percent rating based on visual acuity, under Diagnostic Code 6066. 38 C.F.R. § 4.84a.
 
With regard to impairment of the visual field, the results of the July 2015 VA examination indicate that the Veteran's average visual field contraction is 37.25 degrees. 38 C.F.R. § 4.76a, Table III. Unilateral concentric contraction of the right eye visual field with remaining field of 31 to 45 degrees warrants a 10 percent evaluation. 38 C.F.R. § 4.85, Diagnostic Code 6080.
 
The 20 percent rating for loss of visual acuity combined with the 10 percent rating for contraction of the visual field yield a 30 percent disability rating. 38 C.F.R. § 4.25. As such, a combined 30 percent rating for iridodialysis of the right eye with traumatic cataract is warranted.
 
The Board notes that as only the Veteran's right eye is service-connected, and there is no evidence of incapacitating episodes or anatomical loss of the eye, a rating higher than 30 percent cannot be assigned. 38 C.F.R. § 4.75 (c). As such, this decision constitutes a full grant of the benefit sought on appeal.  
 
 
ORDER
 
Entitlement to a 30 percent rating for iridodialysis of the right eye with traumatic cataract is granted subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


